Citation Nr: 1035838	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-10 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1, 1977 to June 24, 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in July 2002 and December 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, denying service connection for an acquired 
psychiatric disorder.  

In May 2005, the Veteran testified at a hearing before a Decision 
Review Officer (DRO); a copy of the transcript is associated with 
the record.  The Veteran was scheduled for a videoconference 
hearing before a Veterans Law Judge, scheduled for April 21, 
2006; however, since the Veteran did not report to the scheduled 
hearing, the request is considered withdrawn.  38 C.F.R. § 20.704 
(2009).  The Veteran was also rescheduled for a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing), but he 
cancelled this request in March 2009.  As such, this Board 
hearing request is also deemed withdrawn.  Id. 

In a June 2006 decision, the Board denied the claim at issue, 
that is, service connection for an acquired psychiatric disorder.  
The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2007 Order, the 
Court vacated the Board's decision and remanded this appeal for 
further development consistent with instructions in an April 2007 
Joint Motion for Remand (Joint Remand).  Specifically, the Court 
vacated and remanded the Board's decision because the Board (1) 
failed to review and discuss the Veteran's relevant medical 
history including the recent diagnoses of bipolar disorder; and 
also (2) failed to consider potentially applicable regulation, 38 
C.F.R. § 4.125(b), in its conclusion that the appellant was not 
entitled to service connection for an acquired psychiatric 
disorder.   

In view of the Court's instructions, in October 2007, August 
2008, and April 2009, the Board remanded the appeal to the RO for 
additional development.  In addition, most recently, in March 
2010 the Board requested a specialist medical opinion from the 
Veterans Health Administration (VHA) in this case.  38 C.F.R. 
§ 20.901(a) (2009); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 
2002).  The report, dated in May 2010, has been associated with 
the claims folder.

As required by law and regulation, the Board provided the Veteran 
and his attorney copies of this report and afforded him time to 
respond (60 days) with additional evidence or argument.  See 38 
C.F.R. § 20.903 (2009).  The Veteran's attorney submitted 
additional argument in a July 2010 letter.  Although an explicit 
waiver of RO consideration is not present, the Veteran's 
attorney's requested an immediate Board decision.  Therefore, the 
Board will proceed with appellate review of the case.   


FINDINGS OF FACT

1.  There is insufficient evidence of a chronic psychiatric 
disorder during service or of a psychosis within one year after 
service; there is also clear and unmistakable evidence that a 
psychiatric disease or injury did not preexist service.  

2.  Even though the Veteran's lay assertions regarding post-
service continuity of symptomatology of his in-service mental 
health symptoms are competent and credible, these symptoms have 
been attributed to a personality disorder.    

3.  The competent evidence of record reflecting no relationship 
between the Veteran's current psychiatric diagnoses and his 
military service outweighs the evidence in support of a nexus.  

4.  The Veteran's personality disorder is not a "disease" or 
"injury" under the meaning of applicable law and regulation for 
VA purposes.  In addition, the evidence does not demonstrate that 
the Veteran incurred a superimposed psychiatric disease or injury 
upon his personality disorder during service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(b), 3.307, 3.309, 4.9, 4.127 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in February 2002 and November 2007.  These letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing him about the information and evidence not of 
record that was necessary to substantiate his service connection 
claim; (2) informing him about the information and evidence the 
VA would seek to provide; (3) and informing him about the 
information and evidence he was expected to provide.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the November 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.    

With regard to the timing of VCAA notice, in Pelegrini II, the 
Court has held, in part, that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  18 Vet. 
App. at 120.  Here, certain VCAA notice was provided after the 
initial unfavorable July 2002 and December 2003 AOJ decisions.  
However, the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, and 
then go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) (where the Federal Circuit Court held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in November 2007, the RO again went back and 
readjudicated the claim in the more recent April 2008 and 
December 2009 SSOCs.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So the 
timing defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  Stated another way, VA's issuance of SSOCs in 
April 2008 and December 2009 following the VCAA-notice letters 
cured the timing error.  As such, the Board concludes prejudicial 
error in the timing or content of VCAA notice has not been 
established as any error was not outcome determinative.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice 
deficiency).  

With respect to the duty to assist, VA has secured the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, several VA examinations and 
opinions, and a VHA opinion.  The Veteran has submitted personal 
statements, hearing testimony, private medical evidence, medical 
treatise evidence, Social Security Administration (SSA) records, 
duplicate SPRs, and argument from his attorney.  The Veteran was 
also afforded several VA examinations with medical opinions, as 
well as a VHA opinion, addressing the etiology of his current 
psychiatric problems.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

The Board is also satisfied as to eventual compliance with its 
October 2007, August 2008, and April 2009 remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries 
v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of a 
Board engagement letter requesting a medical opinion is 
required).  Specifically, the RO was instructed to secure VA 
treatment records, to secure missing SPRs, to provide adequate 
VCAA notice, and to obtain a VA psychiatric examination and 
medical opinion.  The RO has complied with these instructions.  
Although several of the VA examinations and opinions were not 
fully adequate, VA secured an eventual VHA opinion that is fully 
adequate in addressing the questions asked.   

In a July 2010 letter, the Veteran's attorney did not request 
that any additional evidence be obtained; in fact, he asked that 
the Board proceed to adjudicate the Veteran's claim within 60 
days.  Thus, the Board is satisfied that all relevant evidence 
identified by the Veteran has been secured, and that the duty to 
assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show  "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor, among others, in determining the credibility of lay 
evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per se, 
such as psychoses, and therefore will be presumed to have been 
incurred in service, although not otherwise established as such, 
if manifested to a degree of ten percent or more within one year 
after service.  Even this presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, 
the Federal Circuit Court recently held that lay evidence, when 
competent, can establish a nexus between the Veteran's disability 
and an in-service disease or injury.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence 
but may give it whatever weight it concludes the evidence is 
entitled to").  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  See id. at 1316.  
Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not 
be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis - Service Connection

The Veteran dates the onset of his current psychiatric problems 
to his 24 days of military service in June 1977.  He indicates 
that his superior officers treated him poorly, precipitating his 
psychiatric problems.  He states that his drill sergeant 
mistreated and tormented him.  He believes he was unfairly 
discharged from the Army.  An SPR dated on June 8, 1977 noted 
that the Veteran admitted to seeing a psychiatrist prior to 
service.  However, in his August 2002 Notice of Disagreement 
(NOD), the Veteran clarified this was only for marriage 
counseling, and not for mental health issues.  At the hearing, 
the Veteran's father also clarified that the Veteran was not 
diagnosed with any type of mental disability prior to his 
military service in June 1977.  In short, the Veteran asserts 
that bipolar disorder was incurred during his military service.  
See February 2002 claim; August 2002 NOD; February 2004 
Substantive Appeal; May 2005 hearing testimony; November 2009 VA 
psychological examination.   

During service, the Veteran's service treatment record (STR) 
entrance examination does not reflect any psychiatric disorder 
upon entrance; however, he was diagnosed with Tourette's syndrome 
on June 13, 1977, twelve days after entering active duty.  On 
June 16, 1977, discharge proceedings were initiated due to his 
lack of motivation and self discipline, and his lack of desire to 
become an effective soldier.  He was officially discharged on 
June 24, 1977, under the provisions of paragraph 5-39, AR 635-
200.  In his discharge documents, he indicated he did not want a 
separation examination.  His SPRs document on numerous occasions 
that the Veteran requested to be discharged from the military 
because he "could not take the pressure."  SPRs also note that 
he was a very "unstable individual" on June 13, 1977.  SPRs 
dated June 7th, 8th, 12th, 13th, 14th, and 15th of 1977 address 
the Veteran's counseling sessions and interviews with superior 
officers relevant to his mental state.  He claimed he had a 
"mental condition" at that time.  However, no clinical mental 
health diagnosis was rendered during service.  Likewise, since 
there is insufficient evidence that a psychosis manifested within 
one year after service, the Veteran is not entitled to 
application of the presumptive provisions either.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The first 
post-service diagnosis of bipolar disorder is from 1997.  

Post-service, medical records reflect that the Veteran has had 
several diagnoses for his mental health problems.  However, what 
is most clear is that he meets the first and perhaps most 
fundamental requirement for any service-connection claim -proof 
of a current mental health disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Specifically, a July 1997 private 
medical record documents a diagnosis of adjustment disorder with 
depressed mood.  Private medical records from August 1997 reflect 
a diagnosis of bipolar affective disorder and a diagnosis of 
atypical depression.  The Veteran has been receiving SSA 
compensation since August 1, 1997 due to his mental illness, 
diagnosed as bipolar disorder at that time.  A March 2002 private 
medical record shows a diagnosis of bipolar disorder.  VA 
treatment records dated from 2002 to 2009 reflect various 
diagnoses of bipolar and delusional/psychotic disorders, anxiety 
disorder with cluster personality features, depression, and 
personality disorders and narcissistic personality.  In a May 
2004 VA psychological assessment given in order to clarify his 
diagnosis, the examiner diagnosed the appellant with a 
personality disorder not otherwise specified (NOS), with 
narcissistic, histrionic and dependent features.  The examiner 
further stated that the results of testing did not support the 
presence of bipolar affective disorder or any psychotic process.  
However, an April 2005 VA treatment record reflects a diagnosis 
of bipolar disorder, and personality disorder, NOS.  The March 
2008 VA examiner also diagnosed the Veteran with a mixed bipolar 
disorder.  In July 2008, a private psychiatrist, Dr. M.S., MD., 
diagnosed bipolar disorder.  The November 2008 and August 2009 VA 
psychological examiner diagnosed mood disorder, not otherwise 
specified.  The November 2009 VA examiner diagnosed bipolar 
disorder, mixed.  Finally, in May 2010 a VHA psychiatrist and 
psychologist diagnosed mood disorder, NOS, as well as a 
personality disorder, NOS.  In summary, the Veteran has received 
various psychiatric diagnoses over the years.  

Post-service, the Board concedes that lay evidence of record 
demonstrates continuity of in-service symptomatology seen.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  In making 
this determination, the Board acknowledges that the VHA physician 
noted that in one instance in the clinical record the Veteran 
stated he was treated immediately after service for his problems.  
In addition, Dr. M.S. stated in his July 2008 private opinion 
that the Veteran was "hospitalized" shortly after discharge 
from his military service.  However, this hospitalization is not 
supported by any later records.  In fact, later SSA, private, and 
VA evaluations, when discussing the Veteran's first psychiatric 
hospitalization, consistently list his 1997 hospitalization as 
his first.  There is no mention of any earlier hospitalization.  
In addition, the first medical evidence of treatment for 
psychiatric problems in the claims folder is from medical records 
associated with his SSA claim, dated in July and August of 1997, 
approximately 20 years after discharge.  These records reveal 
adjustment disorder with depressed mood, bipolar affective 
disorder, and a diagnosis of atypical depression.  But 
importantly, these records discuss the onset of his psychiatric 
problems in the context of the post-service break-up of his 
second marriage and financial problems.  Notably, none of the 
private or SSA medical evidence from 1997 to 2003 indicates that 
his current problems date back to 1977.  But in any event, the 
Board cannot determine that lay evidence of continuity of 
symptoms lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-
37.  The Board may, however, in the present case consider a lack 
of contemporaneous medical evidence as one factor in determining 
the credibility of lay evidence.  Id. at 1337.  

But the Veteran also testified at the hearing that he noticed 
mental health problems as soon as he was discharged from service.  
See May 2005 hearing testimony at pages 1-2.  In a July 2010 
letter, the Veteran's attorney emphasized that the Veteran has 
provided competent testimony that his psychiatric symptoms have 
been present since service.  In any event, the Veteran is indeed 
competent to report mental health symptoms and treatment from the 
time of his military service.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R.§ 3.159(a)(2).  In addition, overall, the Board 
finds that the Veteran is credible in his reporting of the 
continuation of his in-service mental health symptoms post-
service.  On several occasions the Veteran's difficulty 
maintaining post-service employment was noted, and difficulty 
with interpersonal relations are also noted.  It appears that the 
Veteran has not been able to maintain steady work for many 
periods of time after discharge in 1977.  Although the Board has 
concluded there is competent and credible evidence of continuous 
mental health symptoms since service (i.e., continuity of 
symptomatology), service connection for an acquired psychiatric 
disorder is still not warranted.  This is because, as discussed 
in detail below, the Board has determined based on the May 2010 
VHA opinion that these symptoms are more properly attributable to 
a personality disorder that has been present with the Veteran 
before he entered the military and thereafter.   

In the present case, there are also several factors that weigh 
against the Veteran's credibility.  Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial plausibility 
of the testimony, and the consistency of the witness testimony."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Moreover, his personal 
interest to receive monetary benefits also becomes a factor once 
the certain evidence is inconsistent with his lay assertions.  
The Board cannot ignore a Veteran's testimony simply because the 
Veteran is an interested party and stands to gain monetary 
benefits.  Personal interest may, however, affect the credibility 
of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  As such, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence it 
finds persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992).  

In this respect, personal interest comes into play here by way of 
inconsistencies in certain statements from the Veteran.  In his 
February 2004 Substantive Appeal, and during his hearing 
testimony, the Veteran explicitly argued that he never wanted out 
of the Army, and that he never threatened to go absent without 
leave (AWOL) if he was not released from the Army.  He says the 
RO was wrong to find that he didn't want to serve in the Army.  
In fact, at the hearing, the Veteran actually stated" I wanted 
to serve my country, I did not quit the Army, they quit me."  
See hearing testimony at page 6.  He infers it was not fair the 
Army prevented him from reenlisting.  He states he is a 
"patriot."  He maintains that his unsuccessful 24 days of 
military service in June 1977 left him disillusioned with the 
government, reclusive, with a diminished quality of life.  In 
essence, he attributes most of his current psychiatric problems 
to his 24 days of military service over 30 years ago.  He 
complains that after service he "never got any help at all from 
the VA."  

But in direct contrast to his lay assertions, the SPRs present 
quite a different picture of the Veteran's supposed desire to 
remain in the Army.  SPRs dated on June 8, 1977 note the 
Veteran's statements more than once that he wanted "out of the 
service."  An SPR dated on June 12, 1977, indicates that the 
Veteran stated he would go AWOL if he was not released.  An SPR 
dated on June 13, 1977, indicates that the Veteran was 
"desperate to get out."  The Veteran also again threatened to 
go AWOL.  An SPR dated on June 15, 1977, mentioned that it is 
obvious the Veteran did not want to continue in the Army.  The 
SPRs directly contradict the Veteran's assertions of his desire 
to remain in the Army. There is no overt reason to doubt the 
credibility of the SPRs.  In short, the Veteran's assertions that 
he actually wanted to remain in the Army and serve his country in 
1977 appear false, bogus, and self-serving.  In light of these 
self-serving comments, common sense dictates that his personal 
interest to receive monetary benefits cannot be ignored as a 
factor here.    

The Board now turns to the central issue in the present case - 
whether there is sufficient evidence of a nexus (i.e., link) 
between the Veteran's current psychiatric problems and his 24 
days of military service in the Army.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this 
vein, the medical evidence of record contains a variety of 
speculative and inconclusive medical opinions that are both 
favorable and unfavorable with regard to the issue of a nexus to 
service.  See e.g., March 2008 VA physician assistant 
examination; March 2008 VA psychiatrist addendum; November 2008 
VA psychological examination; August 2009 VA psychological 
examination; November 2009 VA psychological examination; and 
December 2009 VA psychiatric addendum.  In light of these 
conflicting medical opinions, all of which are rather 
inconclusive and unpersuasive, the Board secured a specialist VHA 
opinion from a psychiatrist and psychologist to fully address and 
resolve the issue of etiology.  The Veteran also submitted a 
somewhat probative July 2008 private medical opinion from Dr. 
M.S.  

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  It is not error for the Board to 
favor the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons or 
bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

A VA mental health examination was conducted in March 2008 to 
determine the nature and etiology of the Veteran's mental 
disorder.  However, the examination and subsequent addendum to 
the examination are flawed in several respects.  In particular, 
the VA mental health examination was not conducted by a 
specialist psychiatrist, as requested, but rather by a physician 
assistant.  In addition, the VA physician assistant did not 
provide any reasons and bases for his determination that the 
Veteran's current bipolar disorder is not related to the 
Veteran's military service.  The failure of the physician to 
provide a basis for his/her opinion affects the weight or 
credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).

Further, although a clarifying addendum was obtained in March 
2008 from a VA psychiatrist, this VA psychiatrist did not 
indicate whether he reviewed the claims file before offering his 
opinion, and stunningly enough, there is no indication this VA 
psychiatrist even examined the Veteran prior to offering his 
opinion.  A review of the claims folder would certainly be 
necessary in the present case due to pertinent evidence in the 
SPRs and post-service VA and private and SSA records.  Further, 
the VA psychiatrist incorrectly stated that the Veteran was 
diagnosed and treated for bipolar disorder prior to his 
enlistment into service.  Yet there is no evidence in the claims 
file of a diagnosis of bipolar disorder prior to service; in 
fact, the Veteran himself has maintained in his NOD and at the 
hearing that he was not diagnosed or treated for bipolar disorder 
until 1997, some 20 years after discharge.  The Veteran clarified 
he had marriage counseling before service, but not for mental 
health issues.  A medical opinion based on an inaccurate factual 
premise has no probative value.  See generally Reonal v. Brown, 5 
Vet. App. 458 (1993).  Furthermore, the Board is not required to 
accept a medical opinion that is unsupported by clinical 
findings.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Both 
the March 2008 VA examination report and addendum are 
inconsistent, inaccurate, and unclear.  They are entitled to very 
limited probative value, if any.           

Another VA mental health examination was conducted in November 
2008 to determine the nature and etiology of the Veteran's mental 
disorder.  However, the November 2008 VA examiner did not fully 
review the available service treatment records (STRs), as he 
stated on several occasions that he could not locate the 
diagnosis of Tourette's syndrome from a June 13, 1977 STR, 
despite this record being noted with a white tab on the right 
side of the claims folder.  This STR identified Tourette's 
syndrome as "T" syndrome.  The examiner diagnosed the Veteran 
with mood disorder, NOS.  With regard to the Veteran's multiple 
mental health diagnoses throughout the appeal of personality 
disorder, bipolar disorder, and depression, the examiner 
explained that these disorders can have significant symptom 
overlap, making it difficult for medical professionals to arrive 
at the same diagnosis.  The examiner did not believe that the 
Veteran had bipolar disorder because there was neither a current 
nor prior history of a manic or hypomanic episode.  The examiner 
concluded that any nexus between the Veteran's current 
psychiatric disorder and his military service was speculative.  
The examiner reasoned that the Veteran's service records may be 
suggestive of a variety of mental health disorders, but there was 
not enough information in the service records to provide an 
accurate opinion.  In other words, the examiner inferred that 
there was an inadequate factual information upon which to base an 
opinion.  

"An examiner's conclusion that a diagnosis or etiology opinion 
is not possible without resort to speculation is a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion . . . however, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence."  Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010).  In the present case, the November 2008 
examiner explained his conclusion.  Therefore, the opinion is 
competent evidence that cannot be discounted.  The clinical 
discussion in the opinion is also rather informative.  However, 
as to the ultimate opinion provided, it is still too speculative 
an opinion, and therefore lacks significant probative value, for 
purposes of granting service connection.  See 38 C.F.R. § 3.102.  
See generally Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Bostain v. West, 11 Vet. App. 124, 127- 28 (1998).

An August 2009 VA psychological examination was subsequently 
conducted by the same November 2008 VA examiner.  This time the 
examiner was able to locate the diagnosis of Tourette's syndrome 
from a June 13, 1977 STR.  The examiner continued to currently 
diagnose the Veteran with mood disorder, NOS. The examiner did 
not believe that Tourette's syndrome is associated with or tends 
to occur with a mood disorder.  The examiner based this opinion 
on "research literature."  The examiner continued to reason 
that it was "mere speculation" to opine whether the Veteran's 
current mood disorder was related to problematic behavior during 
service, such as the Veteran being disrespectful to superiors, 
the Veteran's feeling that he was under pressure, or the 
Veteran's mind wandering from subject to subject.  According to 
the examiner, this type of short list of problems discussed in 
service records failed to provide enough information to identify 
what type of mental health issues, if any, the Veteran was 
experiencing on active duty.  Again, although informative, this 
is too speculative an opinion for purposes of granting service 
connection.  

Subsequently, a November 2009 VA psychological examination was 
conducted by a VA psychologist.  A December 2009 VA psychiatric 
addendum added that the November 2009 evaluation was also 
initiated and conducted by a VA psychiatrist.  The examiner 
opined that the Veteran's current bipolar disorder was less 
likely as not (less than 50/50 probability) caused by or the 
result of military service.  He noted that he did not review 
service records in making his determination.  This psychologist 
stated that his conclusion was the same as the March 2008 VA 
examination report and addendum.  No further explanation was 
provided.  As discussed above, the Board already concluded that 
the March 2008 VA examination report and addendum were 
inconsistent, inaccurate, and unclear.  As such, the November 
2009 VA examination is also entitled to limited probative value.  
           
In light of these conflicting medical opinions, all of which have 
tendencies to be either inconclusive or unpersuasive, the Board 
secured a specialist VHA opinion from a psychiatrist and 
psychologist to fully address and resolve the issue of etiology.  
The Veteran also submitted a somewhat probative July 2008 private 
medical opinion from Dr. M.S.  The Board now turns to these 
opinions in determining whether service connection is warranted.  

In May 2010, the Board secured an expert opinion from the VHA 
that addressed the following questions:

(1) What is the current diagnosis or diagnoses for the Veteran's 
mental health problems? 

(2) Does the change in diagnoses throughout the appeal period 
represent a progression of the prior diagnoses, correction of an 
error in the prior diagnoses, or development of a new and 
separate condition? 

(3) Did the Veteran have a psychiatric disorder prior to entering 
military service in June 1967, i.e., a preexisting disability?

(4) If he had a preexisting disability, did this disability 
permanently increase in severity during his 24 days of military 
service from June 1, 1977 to June 24, 1977?

(5) If there was a permanent increase in severity of a 
preexisting psychiatric disorder during service, was this 
permanent increase in severity due to the natural progression of 
the condition?  

(6) If, in the alternative, it is determined the Veteran did not 
have a preexisting psychiatric disorder when entering the 
military, is it at least as likely as not (50 percent or more 
probable) that any current psychiatric disorder is otherwise 
directly related to his military service from June 1, 1977 to 
June 24, 1977?

In response, in May 2010, the VHA psychiatrist and psychologist 
found that the most appropriate current diagnosis for the 
Veteran's psychiatric problems was a mood disorder, NOS.  He also 
meets the criteria for personality disorder, NOS.  It was 
emphasized that the Veteran did not have bipolar disorder, as 
there was no clear evidence in the record of a manic or hypomanic 
episode.  This was similar to the November 2008 and August 2009 
VA psychological examiner's conclusion that the Veteran did not 
have a bipolar disorder because there was neither a current nor 
prior history of a manic or hypomanic episode.  

The VHA physicians also commented on whether any of the Veteran's 
current psychiatric disorders, including any personality 
disorder, represents a progression of the in-service diagnosis, a 
correction of an error in the in-service diagnosis, or the 
development of a new and separate condition from that which was 
diagnosed while in-service.  See 38 C.F.R. §§ 4.13, 4.125(b) 
(2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The VHA 
physicians opined that the change in diagnoses reflected 
differing clinical interpretations of the same symptoms, rather 
than any correction of prior errors.  They opined that the 
Veteran developed a mood disorder (adjustment disorder with 
depressed mood) as the result of post-service stress, 20 years 
after service.  The episodes of depression represent the 
development of a new and separate condition.  His post-service 
marital problems played a role.  The subsequent bipolar diagnosis 
reflects the patient's report of past diagnoses and a 
"misinterpretation of his emotional lability", which is 
actually associated with his personality disorder, NOS.  As 
requested by the Court in the Joint Motion, this VHA opinion 
therefore adequately addresses 38 C.F.R. § 4.125(b) in the 
present case.  The VHA examiner reasoned that the Veteran's mood 
disorder and depression reflects the development of a new and 
separate condition post-service.  The diagnosis of bipolar 
disorder reflected differing clinical interpretations of the same 
symptoms and a "misinterpretation of his emotional lability."

With regard to the existence of a preexisting psychiatric 
disorder, the VHA physicians opined that it is less likely than 
not, that the Veteran had a preexisting psychiatric disorder 
prior to service.  They reasoned that the Veteran's father and 
the Veteran seemed valid in denying a preexisting condition.  The 
reference to a psychiatrist in the SPRs was ambiguous.  The VHA 
conclusions are supported by other evidence of record.  An SPR 
dated on June 8, 1977 noted that the Veteran admitted to seeing a 
psychiatrist prior to service.  However, in his August 2002 NOD, 
the Veteran clarified this was only for marriage counseling, and 
not for mental health issues.  At the hearing, the Veteran's 
father also clarified that the Veteran was not diagnosed with any 
type of mental disability prior to his military service in June 
1977.  The Board adds that neither the Veteran nor his attorney 
have asserted the existence of a preexisting psychiatric disorder 
prior to service.  Their assertions have centered on incurrence 
of a psychiatric disorder during service.  
 
However, the VHA physicians did opine that the Veteran had a 
preexisting personality disorder, NOS, which was "developmental 
rather than acquired," and begins in adolescence or earlier.  
They reasoned that the Veteran's behavior during his 24 days of 
active service reflects his personality disorder.  They reflected 
that the Veteran's in-service inability to comply with orders, 
inability to accept the authority of his commanders, expression 
of uncontrolled anger (including death threats and the 
destruction of equipment), and difficulty on staying on topic 
when speaking, are all symptoms of his personality disorder.  
These symptoms are documented in the SPRs.  The VHA physicians 
added that there was no temporary or permanent increase of the 
personality disorder during service.  Post-service, treatment 
records document the Veteran had the same difficulties with 
civilian employers and interpersonal relationships as he did in 
the military.  Prior to service, it was noted that a 1997 
personal history note stating that he left school in the tenth 
grade confirms that he was not able to deal with authority and 
not able to maintain stable relationships prior to service as 
well.  The Board sees that this conclusion is supported by the 
Veteran's reported history to the November 2008 and August 2009 
VA examiners.  In both of those VA examination reports, the 
Veteran stated that he dropped out of school in the 11th grade 
because of a "personality conflict" with a teacher.  The 
Veteran mentioned "problems with authority" prior to service, 
with counseling given, but no psychiatric diagnosis.  These facts 
provide strong evidence in support of the VHA physicians' opinion 
as to the existence of a developmental personality disorder.  
   
In summary, the VHA physicians ultimately concluded that the 
evidence of record does not indicate the onset of a psychiatric 
disorder during service related to subsequent post-service 
diagnoses.  Rather, as discussed above, his in-service symptoms 
have been attributed to a personality disorder.  Overall, this 
opinion was thorough, responsive to the questions posed by the 
Board, supported by meaningful explanations, based on a review of 
the claims folder, and supported in part by other evidence of 
record such as the informative clinical discussion in the reports 
of the November 2008 and August 2009 VA examiners.  The report 
also directly addresses the reasons for the Veteran's 
symptomatology documented in his SPRs.  It attributes these 
symptoms to a personality disorder.  This opinion clearly 
outweighs the previous VA examinations and opinions of record in 
terms of probative value.    

The Board now turns to the somewhat probative July 2008 private 
medical opinion from Dr. M.S.  This was based on a review of the 
claims folder.  Medical treatise evidence was also cited and 
included in support of the opinion.  Dr. M.S. stated various 
probative reasons as to why the Veteran did not have a 
psychiatric disorder that preexisted service.  There was simply 
no evidence of a clinical bipolar disorder prior to service.  In 
this respect, this aspect of the opinion is in agreement with the 
latter May 2010 VHA opinion.  Dr. M.S. also discussed the 
Veteran's SPR notes, indicating that it was clear the Veteran was 
"very disturbed" during his 24 days of service.  With regard to 
in-service occurrence, it was noted that "stressors" have an 
effect on the timing of a first manic episode.  Environmental 
conditions, psychosocial or physical, such as the Veteran's 
military service, contribute to the timing of an episode.  Dr. 
M.S. discussed the Veteran's various in-service symptoms and 
actions, and concluded that the Veteran had the onset of a major 
mental illness, bipolar disorder, NOS, while in the military.  It 
was noted that the bipolar disease often runs up to 10 years 
before a diagnosis is made.  Shortly after service the Veteran 
was hospitalized for depression according to Dr. M.S.  The 
Veteran's continuing dysfunction and ensuing course is typical of 
early onset bipolar disorder.  The Veteran continued post-service 
symptoms caused him to have major limitations on his daily 
functioning.  His in-service episode was the first incident of a 
life long struggle.  Dr. M.S. concluded that it was more likely 
than less likely that the Veteran's entry into service was the 
actual precipitant that triggered his bipolar disorder.  The 
military was a very strange and frightening culture the Veteran 
could not manage.  The stress experienced in military service is 
a major precipitant for bipolar illness.  

The Board concludes the negative May 2010 VHA opinion suggesting 
no nexus outweighs and is more persuasive than the favorable July 
2008 private opinion of Dr. M.S.  It is true that both opinions 
were considered by private psychiatric personnel.  Both opinions 
are fairly well-reasoned.  However, there are certain flaws in 
the July 2008 private opinion of Dr. M.S. that make it less 
probative than the VHA opinion.  The Veteran has stated to 
numerous VA examiners and private evaluators that his first 
psychiatric hospitalization was in 1997, which is 20 years after 
his military service.  Yet Dr. M.S. indicated that the Veteran 
was "hospitalized"  "shortly after" discharge.  Dr. M.S. 
failed to address the majority of the evidence that weighs 
against immediate post-service hospitalization.  The Court has 
held that a VA medical examiner's conclusions were of 
"questionable probative value" when the examiner failed to 
consider certain relevant  information.  Mariano v. Principi, 17, 
Vet. App. 305, 312 (2003).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Immediate post-service psychiatric hospitalization, if true, 
would provide strong evidence in support of an acquired 
psychiatric disorder, such as bipolar disorder, as opposed to a 
mere personality disorder, so this is an important underlying 
premise.  But the problem in the present case is that the 
majority of the evidence weighs against immediate post-service 
hospitalization, so the premise of the private opinion is at 
least somewhat based on erroneous clinical history.  In addition, 
despite post-service diagnoses of personality disorder contained 
in VA psychiatric treatment records dated in May 2004, April 
2005, and August 2006, Dr. M.S. fails to mention or address 
previous diagnoses of personality disorder.  As such, all the 
pertinent facts of record were not addressed.  In contrast, the 
VHA physicians addressed and analyzed both possible diagnoses of 
bipolar disorder and personality disorder.  

For these reasons, the Board finds that the negative May 2010 VHA 
opinion suggesting no nexus to service and no current diagnosis 
of bipolar disorder outweighs and is more persuasive than the 
favorable July 2008 private opinion of Dr. M.S.  The Board will 
now address the Veteran's attorney criticisms of the May 2010 VHA 
opinion.

In a July 2010 letter, the Veteran's attorney attacks the 
probative value of the May 2010 VHA physicians' opinion.  He 
initially argues that the evidence of record was already 
sufficient to grant the claim by way of Dr. M.S.'s July 2008 
favorable medical opinion.  A new VHA opinion was unnecessary 
according to the Veteran's attorney.  In this regard, the Board 
concedes that the Court has cautioned VA against seeking an 
additional medical opinion where favorable evidence in the record 
is unrefuted.  The Court specifically indicated that it would not 
be permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim unless VA can 
provide a reason for conducting such development.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).  In the present case, 
however, favorable evidence of record was not "unrefuted."  In 
several instances the Veteran's symptoms had been attributed to a 
diagnosis of personality disorder.  Moreover, a VA mental health 
examination with an addendum was conducted in March 2008.  
Although ultimately not particularly probative, it did at least 
provide evidence against a nexus to service.  In addition, as 
discussed above, Dr. M.S.'s favorable private opinion has 
significant underlying flaws.  Therefore, it cannot be said this 
favorable private medical opinion was "unrefuted" at this time 
VA undertook additional development.  

The Veteran's attorney also asserts that the May 2010 VHA 
physicians' opinion was premised on inaccurate facts, a 
misunderstanding of the proper legal standards, and fails to 
provide a rational for its conclusions.  The attorney contends 
that the VHA physicians' opinion is flawed for only considering 
continuity of treatment as opposed to continuity of symptoms, for 
failing to adequately reason why the Veteran did not have bipolar 
disorder during service and thereafter, for failing to provide 
adequate reasons and bases why the Veteran's in-service diagnosis 
was personality disorder, and incorrectly indicating that Dr. 
M.S. in July 2008 provided no opinion regarding an in-service 
bipolar diagnosis.  The Board considers the majority of these 
allegations by the Veteran's attorney to be patently incorrect.  

As to the attorney's allegation that the VHA physicians only 
addressed continuity of treatment as opposed to continuity of 
symptoms, the VHA physicians were correct in pointing out there 
is insufficient evidence of psychiatric hospitalization shortly 
after service.  There is no fault in the VHA physicians 
considering this as pertinent.  And there is also no fault in the 
VHA opinion considering the lack of contemporaneous medical 
evidence or treatment as a factor in determining service 
connection.  Buchanan, 451 F.3d at 1337.  The VHA physicians 
attributed the Veteran's severe psychiatric problems and 
hospitalization at that time due to a mood disorder first 
diagnosed in 1997, related to post-service marital difficulties 
based on contemporary private medical evidence.  The VHA 
physicians have every right to come to this conclusion based on 
their assessment of the evidence of record.  As to the 
credibility of the Veteran's lay assertions regarding continuity 
of symptoms, the VHA physicians acknowledged post-service 
treatment records noting difficulties with interpersonal 
relationships and civilian employment, continuing both in-service 
and post-service, as well as before service.  However, the VHA 
physician's central point was that the Veteran's difficulties 
were the result of a personality disorder that existed prior to 
service and lasted to current times.  In short, the VHA 
physicians never stated that the Veteran's in-service symptoms 
did not continue post-service; rather, these symptoms were 
attributed to a personality disorder, as opposed to an acquired 
psychiatric disorder.  The Veteran's attorney may not agree with 
the conclusion reached, but that does not mean the conclusion 
lacks probative value.  
  
As to the attorney's allegation that the VHA physicians failed to 
adequately reason why the Veteran did not have bipolar disorder 
during service and thereafter, this is also not correct.  The VHA 
physicians stated that the Veteran did not have bipolar disorder, 
as there was no clear evidence in the record of a manic or 
hypomanic episode.  They reasoned that the bipolar diagnosis 
reflects a misinterpretation of the Veteran's emotional lability, 
which is associated with personality disorder.  This reasoning 
was similar to the November 2008 and August 2009 VA psychological 
examiner's conclusion that the Veteran did not have bipolar 
disorder because there was neither a current nor prior history of 
a manic or hypomanic episode.  In other words, it is not an 
unsupported conclusion.  The Veteran's attorney may not agree 
with the conclusions reached by the VHA physicians, but that does 
not mean the VHA opinion lacks probative value or lacks reasons 
and bases.   

As to the attorney's allegation that the VHA physicians failed to 
provide adequate reasons and bases as to why the Veteran's in-
service diagnosis was a personality disorder, this is also not 
correct.  The VHA psychiatrist and psychologist found that the 
most appropriate current diagnosis for the Veteran's psychiatric 
problems was a mood disorder, NOS.  He also meets the criteria 
for personality disorder, NOS.  They discussed that during 
service the Veteran's symptoms did not reveal a manic or 
hypomanic episode; thus, they ruled out bipolar disorder.  
Rather, they reasoned that the Veteran's behavior during his 24 
days of active service reflects his personality disorder.  They 
reasoned that the Veteran's in-service inability to comply with 
orders, inability to accept the authority of his commanders, 
expression of uncontrolled anger (including death threats and the 
destruction of equipment), and difficulty on staying on topic 
when speaking, are all symptoms of his personality disorder.  The 
VHA physicians also discussed pre-service and post-service 
evidence of personality conflicts, difficulty with interpersonal 
relationships, and difficulty with employers as indications of a 
personality disorder.  The VHA physicians cogently justified 
their conclusions.  

As to the attorney's allegation that the VHA physicians 
incorrectly stated that Dr. M.S.'s July 2008 private opinion 
failed to address whether there was an in-service diagnosis of 
bipolar disorder, the Board agrees this allegation is correct.  
Dr. M.S. in his private opinion discussed and provided reasons 
and bases for the onset of bipolar disorder during service.  
However, there is no requirement that a VHA or VA medical opinion 
or any medical opinion be perfect.  Despite the error, the 
probative VHA opinion still outweighs the private opinion of Dr. 
M.S., due to the more significant flaws of Dr. M.S.'s opinion 
discussed in detail above.  Moreover, the VHA physicians' opinion 
still provided reasons and bases why they believed the Veteran 
did not have an in-service diagnosis of bipolar disorder, as 
discussed above.  As such, this particular inaccuracy in the VHA 
opinion does not make the opinion inadequate or fatally flawed.  
  
With regard to lay evidence of a current condition or a nexus, 
based on recent case law, it would appear that the Veteran in 
certain instances can be competent to testify to the fact that 
symptoms he experienced in service is the same condition he is 
currently diagnosed with.  Davidson, 581 F.3d at 1316.  In any 
event, although the Veteran is competent in describing his 
psychiatric symptoms and stressors both in-service and post-
service, in the present case, the Veteran's lay assertions as to 
etiology are strongly outweighed by the well-reasoned medical 
opinion of the VHA physicians.  Based on their medical training 
and experience, which the Veteran does not have, they have 
provided detailed reasons and bases for their conclusion.  The 
Veteran's lay assertions as to etiology are simply outweighed by 
this probative evidence.  The Veteran's credibility, by way of 
certain inconsistent evidence, has also been called into question 
in the present Board decision, as discussed above.       

With regard to aggravation of a preexisting disease or injury, 
neither the Veteran nor his attorney contend, and nor does the 
evidence establish, that there is clear and unmistakable evidence 
of a psychiatric disease or injury that preexisted military 
service.  38 U.S.C.A. §§ 1111, 1153 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.304, 3.306 (2009).  See also Quirin v. Shinseki, 
22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d  1089, 
1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  No psychiatric 
disorder was noted at the Veteran's entrance examination.  There 
is also clear and unmistakable evidence of no preexisting 
psychiatric disease or injury.  The claims folder contains no 
medical evidence dated prior to service that rendered a 
preexisting psychiatric diagnosis.  Further, the May 2010 VHA 
physicians assessed that the Veteran did not have a preexisting 
psychiatric disease or injury prior to service.  They reasoned 
that the Veteran's father and the Veteran seemed valid when they 
denied a preexisting condition.  The VHA conclusions are 
supported by other evidence of record.  Dr. M.S. in July 2008 
also stated various probative reasons as to why the Veteran did 
not have a psychiatric disorder that preexisted service.  There 
was simply no evidence of a clinical bipolar disorder prior to 
service.  An SPR dated on June 8, 1977 noted that the Veteran 
admitted to seeing a psychiatrist prior to service.  However, in 
his August 2002 NOD the Veteran clarified this was only for 
marriage counseling, and not for mental health issues.  At the 
hearing, the Veteran's father also clarified that the Veteran was 
not diagnosed with any type of mental disability prior to his 
military service in June 1977.  There is no reason to doubt his 
credibility on this matter.  The Board acknowledges that March 
2008 and November 2009 VA mental health examiners stated that 
there was a diagnosis of bipolar disorder prior to service.  
However, as discussed in detail above, these opinions are 
inconsistent, inaccurate, and unclear, as well as being based on 
an inaccurate factual premise.  They do not demonstrate clear and 
unmistakable evidence of a preexisting psychiatric disease or 
injury.  Again, neither the Veteran nor his attorney has asserted 
the existence of a preexisting psychiatric disorder prior to 
service.  Their assertions have centered on incurrence of a 
psychiatric disorder during service.  As such, a detailed 
analysis on the basis of aggravation of a preexisting psychiatric 
disease or injury is not warranted here.  

The Board sees that the Veteran's in-service symptoms and 
elements of his post-service symptoms have been attributed to a 
personality disorder by the VHA physicians.  VA treatment records 
from 2004 to 2006 also document personality disorder diagnoses.  
In this regard, congenital or developmental defects such as 
personality disorders are not "diseases" or "injuries" within 
the meaning of applicable legislation, and therefore service 
connection for them is generally precluded by regulation.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are 
defined as "structural or inherent abnormalities or conditions 
which are more or less stationary in nature."  VAOPGCPREC 82-90.  
In fact, congenital or developmental "defects" such as 
personality disorder and mental deficiency automatically rebut 
the presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  See also Quirin 
v. Shinseki, 22 Vet. App. 390, 397 (2009).  In this respect, the 
May 2010 VHA physicians opined that the Veteran's personality 
disorder was developmental rather than acquired and began in 
adolescence or earlier.  As mentioned, service connection for 
personality disorder is precluded by VA regulation and by the 
opinions of VA's Office of General Counsel.
  
However, evidence of additional disability resulting from a 
mental disorder that is superimposed upon a congenital defect 
such as a personality disorder or mental deficiency during 
service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  See also VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 
1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If such 
superimposed disease or injury does occur, service connection may 
be warranted for the resulting disability.  Id.  In any event, 
here, there is no medical evidence or even a specific allegation 
from the Veteran or his attorney that a mental disorder was 
"superimposed" upon a congenital defect such as a personality 
disorder during service.  The Board especially emphasizes that no 
medical professional of record has made such a finding.  In fact, 
the May 2010 VHA physicians opined that all of the Veteran's in-
service symptoms were manifestations of his personality disorder, 
as opposed to another psychiatric disorder.  They provided strong 
reasons and bases for this conclusion, as discussed in detail 
above.  They found there was no "onset" of a psychiatric 
disorder during service.  The Veteran's subsequent psychiatric 
diagnoses and hospitalization in 1997 after service were 
attributed to post-service problems.  It was also assessed that 
there was no temporary or permanent worsening of his personality 
disorder during service, based on a discussion of pre-service, 
in-service, and post-service evidence.  Consequently, service 
connection is not warranted for the Veteran's personality 
disorder, or any superimposed disability.     

Considering all of the evidence of record, the Board finds that 
the preponderance of the evidence does not support service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. § 
5107(b).  The Veteran's claim is denied.    


ORDER

Service connection for an acquired psychiatric disorder, to 
include bipolar disorder and depression, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


